        Case 1:16-cr-02917-JAP Document 186 Filed 03/22/19 Page 1 of 4




               IN THE UNITED STATES DISTRICT COURT

                   FOR THE DISTRICT OF NEW MEXICO


UNITED STATES OF AMERICA,
                                                     CR 16-2917 JAP
            Plaintiff,

      vs.

YUSEF CASANOVA,

            Defendant.

                  DEFENDANT’S PROPOSED VOIR DIRE

      COMES NOW THE DEFENDANT, Yusef Casanova, by and through his

counsel of record Assistant Federal Public Defenders Brian A. Pori and Melissa A.

Morris to respectfully request that this Honorable Court voir dire jurors by asking

the following questions:

      1.    Yusef Casanova is the Defendant in this case. Does anyone have any

            strong feelings about the name “Yusef” which might affect your

            ability to be fair?

      2.    The crime in this case was alleged to have occurred in the

            Albuquerque neighborhood known as the “International District.”

            Does anyone have such strong feelings about that area that it might

            difficult for you to remain impartial?
 Case 1:16-cr-02917-JAP Document 186 Filed 03/22/19 Page 2 of 4




3.   This case will involve people who were addicted to drugs at the time

     of the offense. Does anyone have such strong feelings about

     alcoholism or drug addiction that you might be biased against one

     side or the other?

4.   The defense of entrapment is a potential defense in this case. If I

     instruct you to consider this defense, is there anyone whose strong

     feelings might prevent them from following my instructions?

5.   Is there anyone on the panel who has ever been the victim of a crime?

     If so is there anything about that experience which would make it

     difficult for you to be a fair juror in this case?

6.   Is there anyone on the panel who has a close friend or family member

     who is a member of law enforcement?

7.   The crime alleged in this case involves the alleged unlawful

     possession of a firearm. Do any of you have such strong feelings

     about firearms that you cannot be fair and impartial in this case?

8.   Is there anyone who feels, for any reason, that you simply would not

     be comfortable sitting on the jury?

9.   Is there anyone on the panel who cannot presume, as you look at Mr.

     Casanova here today, that he is innocent until proven guilty?

                                   2
        Case 1:16-cr-02917-JAP Document 186 Filed 03/22/19 Page 3 of 4




      10.   If the prosecution fails to prove its case beyond a reasonable doubt,

            are there any of you who would be incapable of finding Mr. Casanova

            not guilty?

      In the addition, counsel for Mr. Mann respectfully request that this

Honorable Court provide him 20 minutes to pose questions to the jury related to

theses questions, especially on the issues of substance abuse and entrapment.

                                      Respectfully submitted,

                                      By: Submitted Electronically 3/22/19
                                      Brian A. Pori
                                      Melissa A. Morris
                                      Office of the Federal Public Defender
                                      111 Lomas Blvd NW, Suite 501
                                      Albuquerque, N.M. 87102-2373
                                      (505) 346-2489 [telephone]
                                      (505) 246-2494 [facsimile]

                                      Counsel for Yusef Casanova




                                         3
        Case 1:16-cr-02917-JAP Document 186 Filed 03/22/19 Page 4 of 4




                        CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on this 22nd day of March, 2019, I filed the

foregoing Defendant’s Requested Voir Dire electronically through the CM/ECF

system, which caused a copy of the pleading to be served electronically on

opposing counsel of record addressed as follows:

Samuel A Hurtado, Esq.
Mark Christian Pfizenmayer, Esq.
Norman C. Cairns, Esq.
Assistant United States Attorney
P.O. Box 607
Albuquerque, New Mexico 87103

                                            /s/ filed electronically 3/22/19
                                            Brian A. Pori
